                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

              v.                                           Case No. 19-CR-152

ITALO T. SANDERS,

                      Defendant.


                    ORDER DENYING REQUEST FOR TRANSCRIPTS


       On December 20, 2019, Defendant Italo T. Sanders entered a plea of guilty to distribution

of MDMA and possession of a firearm in furtherance of that offense, and on May 8, 2020,

Judgment was entered sentencing him to 60 months and 2 days imprisonment, to be followed by

5 years of supervised release. On September 11, 2020, Sanders e-filed a motion “requesting a

copy of his Plea Agreement Acceptance transcripts and his Sentencing transcript.”   Sanders was

represented throughout this matter by privately retained counsel, no determination was ever made

regarding whether he was eligible for free transcripts, and Sanders’ motion indicated no reason

why the transcript was needed. No appeal was filed. Based upon these circumstances, Sanders’

motion is denied.

       Dated at Green Bay, Wisconsin this 14th day of September, 2020.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




         Case 1:19-cr-00152-WCG Filed 09/14/20 Page 1 of 1 Document 70
